Citation Nr: 1423310	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-25 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for chronic gastritis with irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to December 1971 and from March 1973 to June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in August 2009.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records sought and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA has a duty to assist the veteran which includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).

In this case, the Veteran contends that his degenerative disc disease of the lumbar spine was incurred as a result of service and that an increased rating is warranted for his service-connected chronic gastritis with irritable bowel syndrome.  He asserted, in essence, that VA examinations in May 2010 did not adequately consider his reports of continued back pain since January 1989 or flare-ups of recurring gastrointestinal symptoms with diarrhea, constipation, abdominal distress, and pain.  The available medical evidence shows that urology clinic records noted the Veteran complained of frequency and low back pain with radiation to the testicles in January 1989.  An April 2003 private medical statement noted the Veteran carried a diagnosis of significant degenerative arthritis of the back, but without indication as to etiology.

A May 2014 brief in support of his claims also asserted that further efforts were required to assist the Veteran in obtaining copies of hospital records from the Eisenhower Army Medical Center, the Walter Reed Army Hospital, and the Naval Hospital in Jacksonville, Florida.  VA requested treatment records from these facilities in September 2009 and received negative responses concerning a search of their current records.  The Board notes the available service treatment records include records from Walter Reed Army Hospital and medical facilities in Jacksonville, but that the Veteran has not identified the approximate dates of any additional records believed to be pertinent to his claims.  The Board finds additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal, to include specific information as to treatment provided at the Eisenhower Army Medical Center, the Walter Reed Army Hospital, and the Jacksonville Naval Hospital and as to treatment for degenerative arthritis of the back prior to April 2003.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has degenerative disc disease of the lumbar spine or other low back disability as a result of service.  The examiner should address the relevant evidence of record, to include credible evidence of continuity of symptomatology.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Following completion of the development requested in paragraph one, above, schedule the Veteran for a VA examination for an opinion as to the severity of his service-connected connected chronic gastritis with irritable bowel syndrome.  The examiner should also address his reports of flare-ups of recurring gastrointestinal symptoms with diarrhea, constipation, abdominal distress, and pain and any occupational impairment due to the disability.  Necessary tests and studies should be conducted.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all the evidence of record.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

